Citation Nr: 1544664	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  10-27 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right knee arthritis.
 
 2. Entitlement to a rating in excess of 10 percent for left knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1976 to November 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2013 the Board remanded the issue for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  


FINDINGS OF FACT

1. During the appeal period, there is painful range of motion in the right knee with flexion at most being limited to 80 degrees and extension at most being limited to 5 degrees; however, recurrent subluxation or lateral instability, dislocated semilunar cartilage, and/or symptomatic removal of semilunar cartilage have not been demonstrated.

2. During the appeal period, there is painful range of motion in the left knee with flexion at most being limited to 80 degrees and extension at most being limited to 5 degrees; however, recurrent subluxation or lateral instability, dislocated semilunar cartilage, and/or symptomatic removal of semilunar cartilage have not been demonstrated.





CONCLUSIONS OF LAW

1. The criteria for a rating higher than 10 percent for right knee arthritis is denied.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2015).  

2. The criteria for a rating higher than 10 percent for left knee arthritis is denied.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The evidence of record is voluminous and the analyses focus on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  The pertinent evidence is addressed in detail below.  Additional lay and medical evidence in the record is cumulative of the evidence being presented.  

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in January 2009 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in April 2009.  Nothing more was required.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  VA treatment records, post-service treatment records, identified and relevant private treatment records, claims submissions, and lay statements have been associated with the record.

The Veteran was afforded VA examinations in October 2008 and March 2014.  The Board finds the VA examinations and opinions to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  Although the Veteran's representative in a September 2015 brief questioned whether the March 2014 examiner used a goniometer, the examination report shows that the device was used.  

Both the October 2008 and March 2014 VA examiners concluded that the DeLuca factors could not be determined with medical certainty.  This does not undermine the probative value of their opinions.  Notably, in Jones v. Shinseki, 23 Vet. App. 382, 290 (2010), the Court held that in relying on an examiner's conclusion that an opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence.  Here, the October 2008 examiner explained that there could be different findings if the Veteran was on his feet for a prolonged period of time and indicated that the evidence was insufficient to fully base a permanent rating for right knee as the Veteran did not yet reach his maximum benefit following his June 2008 surgery.  The March 2014 VA examiner reasoned that while it is feasible that the Veteran would experience knee pain, weakness, and fatigability during flare-ups after repeated use, to express the degree of additional loss of range of motion during flare-ups would cause for speculations.  

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans Claims has held that a higher rating can be based on "greater limitation of motion due to pain on use."  See DeLuca 8 Vet. App. at 206.  
Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.




Analysis

By way of history, in a rating decision in November 2007 the RO granted service connection for arthritis of both knees (characterized as chondromalacia).  In a November 2008 rating decision the RO increased the rating to 10 percent for each knee.  The current appeal arises from the Veteran's claim for an increased rating for arthritis in both knees that was received in January 2009.  In July 2008 VA treatment records show that the Veteran underwent a right knee arthroscopy with partial medial meniscectomy for a meniscus tear.  On the March 2014 VA examination the examiner noted that it would be difficult to determine without speculation whether the Veteran's current right knee problems were due to his nonservice-connected partial medial meniscectomy, or, due to normal wear and tear from daily use.  Thus the Board has attributed all the Veteran's knee symptoms which are clearly not due to the nonservice-connected right meniscal tear to the service-connected arthritis.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R.  § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition).  

The RO assigned a 10 percent evaluation for arthritis in both knees based upon Diagnostic Codes 5260-5010.  Diagnostic Code 5010 provides that arthritis, due to trauma, substantiated by x-ray findings be rated as arthritis degenerative.  Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Under Diagnostic Code 5260, limitation of flexion of the knee to 45 degrees warrants a 10 percent rating.  Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating.  And limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.

Based on the evidence of record during the current appear period, the findings pertaining to limitation of flexion do not more nearly approximate or equate to flexion limited to 30 degrees in both knees, to include consideration of any additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

On VA examination in October 2008, the Veteran could walk for 15 minutes and had flare-ups in the right knee with stiffness and swelling.  Left knee range of motion was from zero to 135 degrees with pain and there was no increased pain or decreased range of motion on repetitive range of motion.  Flexion in the right knee was from 5 degrees to 90 degrees.  Pain was from 80 to 90 degrees of flexion and at 5 degrees with attempting extension.  There was no increased pain or decreased range of motion with repetitive range of motion.  

VA progress noted in January 2008 show that range of motion in the right knee was zero to 100 degrees and zero to 120 degrees in the left knee.  X-rays that same month show osteoarthritis in both knees.  In July 2008 range of motion in the right knee was zero to 80 degrees.  The records in September 2008 show that the Veteran's right knee range of motion was from zero to 110 degrees, in October 2008 was from 3 to 120 degrees, and in November 2008 at most was limited to 110 degrees.  In August 2012, immediately following a left knee arthroscopy and removal of an IT band ganglion cyst that same month, range of motion at most was limited from 5 to 80 degrees.  In February 2013 range of motion in the right knee was zero to 120 degrees.  

On VA examination in March 2014, the Veteran complained of bilateral knee pain due to prolonged standing and running and occasional locking in the right knee.  He reported having stiffness in the morning and pain after prolonged standing and bending.  Right knee flexion was 90 degrees with pain at 85 degrees.  Right and left knee extension was zero degrees with no objective evidence of painful motion.  Left knee flexion was 90 degrees with pain.  Right knee post-test range of motion was 80 degrees of flexion and zero degrees of extension in the right knee.  Left knee post-test was 95 degrees of flexion and zero degrees of extension.  Functional loss or functional impairment after repetitive use was less movement than normal and pain on movement in both knees.  

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating.  Limitation of extension of the knee to 10 degrees warrants a 10 percent rating.  Limitation of extension of the knee to 15 degrees warrants a 20 percent rating.  Limitation of extension of the knee to 20 degrees warrants a 30 percent rating.  Limitation of extension of the knee to 30 degrees warrants a 40 percent rating and limitation of extension of the knee to 45 degrees warrants a 50 percent rating.  

For the entire appeal period the findings pertaining to limitation of extension, discussed above, do not more nearly approximate or equate to extension limited to 15 degrees in both knees, to include consideration of any additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board emphasizes that pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The VA General Counsel has held if the criteria for a compensable rating under Diagnostic Codes 5260 and 5261 are met, separate ratings can be assigned.  VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 (2004).  As the evidence does not more nearly approximate a compensable rating based on flexion limited to 45 degrees in both knees, a separate rating for right knee flexion and extension and left knee flexion and extension pursuant to VAOPGCPREC 9-2004 is not warranted.

There is x-ray evidence of degenerative arthritis in both knees and the Veteran complained of both knees giving way on VA evaluation in 2008.  Consideration for a separate rating for instability needs to be addressed.  See VAOPGCPREC 23-97, VAOPGCPREC 9-98.  However the examiner evaluated the knees as stable.  Furthermore, while the evidence shows that he wore knee braces (see VA treatment records dated in February 2010 and August 2013; and March 2014 VA examination), the objective findings shows that his knees were stable.  Specifically, joint stability tests were normal in both knees.  Tests performed included varus and valgus stress test, anterior and posterior drawer test, and Lachman's test.  See VA examinations dated in October 2008 and March 2014; and August 2012 VA progress note.  On the March 2014 VA examination the examiner noted that there was no x-ray evidence of patellar subluxation.  Thus the Board finds that the weight of the evidence establishes that the criteria for a separate rating under Diagnostic 5257 for the right knee and left knee is not met as the objective findings do not confirm recurrent subluxation or lateral instability.  The medical evidence is more competent and credible than the Veteran's complaints of instability.  

On the March 2014 VA examination, the examiner determined that there was no tibular or fibular impairment.  Furthermore the Veteran does not contend nor does the other evidence show tibia and fibula involvement, or genu recurvatum in either knee, thus Diagnostic Codes 5262 and 5263 are thereby not applicable.

There also is no evidence of ankylosis of the right knee or the left knee, which is immobility and consolidation of a joint.  See Dorland's Illustrated Medical Dictionary 86 (28th ed., 1994).  The Veteran demonstrated extension and flexion in both knees on all examinations of record during the current appeal period and thus Diagnostic Code 5256 is not applicable.  

Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint as well as Diagnostic Code 5259 for the symptomatic removal of the semilunar cartilage also have been considered.  Although the Veteran underwent a right knee arthroscopy with partial medial meniscectomy for a meniscus tear in July 2008, the March 2014 VA examiner concluded that the Veteran did not have any residual signs or symptoms due to the meniscectomy.   Further neither the lay nor medical evidence shows that the Veteran had symptomatic removal of the semilunar cartilage.  While the Veteran in August 2012 had a left knee arthroscopy and removal of an IT band ganglion cyst, this was not a surgical procedure for a meniscal condition.  Thus Diagnostic Code 5259 is inapplicable in the instant case.  

As for Diagnostic Code 5258, the Veteran had effusion in his knees.  See January 2008 and November 2008 VA progress notes, October 2008 VA examination, and January 2009 private medical record.  On VA examination in March 2014 it also was noted that only in the right knee he had frequent episodes of locking, joint pain, and effusion.  However, the Veteran's claim of service connection for a right knee meniscus tear was denied in a November 2007 rating decision and in July 2008 he withdrew his appeal of this determination.  Moreover during the current appeal period imaging studies on multiple occasions show that the semilunar cartilage (meniscus) in both knees was not dislocated.  See VA x-rays dated in September 2009, November 2011, June 2012, July 2012 August 2013, and October 2013.  Instead, they only show degenerative changes in both knees and osteophytes in the right knee and a soft tissue density in the left knee prior to the August 2012 excision.  For these reasons a rating under Diagnostic Code 5258 for the right knee and left knee is not warranted.  Further, the Veteran's complaints of bilateral knee pain have already been taken into consideration in assigning him ratings under Diagnostic Codes 5260-5010.  Thus not only does the Veteran not meet the criteria for separate ratings under 5258, but such would amount to pyramiding, which is prohibited under 38 C.F.R. § 4.14.

While knee scars were noted on VA examinations in October 2008 and March 2014, the scars were nonsymptomatic with no features that would support the assignment of separate compensable ratings under the Diagnostic Codes for skin disorders.  There is no basis for a separate rating for the scarring of the right knee and left knee.  See 38 C.F.R. § 4.118 (prior to and after January 20, 2012).

The Board also has considered the Veteran's statements that describe his bilateral knee pain and discomfort.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  However, the objective medical findings by skilled professionals are more persuasive which, as discussed above do not support a higher rating or additional separate ratings for both knees.  In essence, the lay evidence, while accepted as credible, does not provide a basis for a higher evaluation or any additional separate ratings.

As the criteria for a rating higher than 10 percent for right knee arthritis and left knee arthritis have not been demonstrated during the instant appeal, the preponderance of the evidence is against the claims, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).


Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected bilateral knee disability.  The Board finds that the Veteran's service-connected bilateral knee arthritis is manifested pain and limitation of motion.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. As such, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).

Under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not contended that during the current appeal period he has been unemployed due to his service-connected knees.  Thus the issue of TDIU is not before the Board.  





	(CONTINUED ON NEXT PAGE)



ORDER

A rating higher than 10 percent for right knee arthritis is denied.  

A rating higher than 10 percent for left knee arthritis is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


